       Case 6:19-cv-00503-ADA-JCM Document 1 Filed 08/26/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

ALI MOHAMMED SEMREEN AL-                         §
KHAWALDEH and FATIMA SOUAD                       §
FANASH AL-KHAWALDEH,                             §
INDIVIDUALLY AND AS PERSONAL                     §
REPRESENTATIVES OF THE ESTATE                    §            Case No. 6:19-cv-503
OF AHMED ALI MOHAMMED KHALIF                     §
AL-KHAWALDEH, DECEASED,                          §
                                                 §
               Plaintiffs,                       §
v.                                               §
                                                 §
BOYD A. “SKIP” TACKETT,                          §
                                                 §
               Defendant.                        §

                             DEFENDANT’S NOTICE OF REMOVAL

       Defendant Boyd A. “Skip” Tackett (“Defendant”) files this Notice of Removal, hereby

removing this action to the Waco Division of the United States District Court for the Western

District of Texas pursuant to 28 U.S.C. § 1442(a)(1). In support of this Notice of Removal,

Defendant would respectfully show as follows:

       1.      On July 26, 2019, Plaintiffs Ali Mohammed Semreen Al-Khawaldeh and Fatima

Souad Fanash Al-Khawaldeh, individually and as personal representatives of the Estate of Ahmed

Ali Mohammed Khalif Al-Khawaldeh (“Plaintiffs”) filed a lawsuit captioned Al-Khawaldeh, et

al., v. Tackett, Case No. 311,162-B, in the 146th Judicial District Court in Bell County, Texas. See

generally Petition, Ex. 1.

       2.      Defendant is the only named defendant in that action. Petition, Ex. 1, ¶ 4. He was

served on August 6, 2019. This Notice is being timely filed within 30 days of the date of service

upon Defendant.




                                                 1
        Case 6:19-cv-00503-ADA-JCM Document 1 Filed 08/26/19 Page 2 of 5



        3.      This case arises from the crash of a Hughes 369 helicopter, Registration No.

N530FU, near Granger, Texas on August 21, 2018. Plaintiffs’ decedent, Ahmed Ali Mohammed

Khalif Al-Khawaldeh (“Al-Khawaldeh”) and one other individual, Michael Hawley (“Hawley”),

a flight instructor, were killed in the crash. See Petition, Ex. 1, at ¶¶ 6, 8.

        4.      According to information made publicly available by the National Transportation

Safety Board (“NTSB”), which is investigating this accident, and included as Exhibit A to

Plaintiffs’ Petition, Al-Khawaldeh was an active-duty member of the Jordanian Armed Forces at

the time of his death. See NTSB Preliminary Report, Petition Ex. 1-A.

        5.      The flight in question was taken on the second day of a 14-day training course,

which was being performed pursuant to a contract with the federal government of the United States

for Brunner Aerospace to provide the training to Al-Khawaldeh on behalf of the United States

Army Security Assistance Training Management Organization (“SATMO”). See NTSB

Preliminary Report, Petition Ex. 1-A.

        6.      The purpose of the flight was to be a local orientation flight, and to provide

emergency procedure recurrency training to Al-Khawaldeh.

        7.      The training in question was being provided by Brunner Aerospace in accordance

with the SATMO contract.

        8.      At all relevant times, Brunner Aerospace, and its officers, employees, and

representatives, including Defendant and Hawley, were acting under an agency of the United

States government in an official capacity.

        9.      Defendant is an individual who is the president of Utility Aviation, the lessee of the

aircraft in question, and the Chief Operating Officer of Brunner Aerospace, which is the owner of

Utility Aviation.




                                                    2
        Case 6:19-cv-00503-ADA-JCM Document 1 Filed 08/26/19 Page 3 of 5



        10.    Plaintiffs’ Petition alleges that Defendant should be held directly liable for his own

actions in allegedly failing to adequately review Al-Khawaldeh’s credentials, and vicariously

liable for the negligence of Hawley. The Petition accuses Defendant directly of failing to review

or assess Al-Khawaldeh’s flying skills prior to the beginning of flight training, and of being

vicariously liable for the actions of Hawley, the civilian flight instructor and other occupant of the

aircraft.

        11.    The training program in question was administered by the United States Army,

pursuant to the terms of its agreement with Brunner Aerospace.

        12.    The syllabus of the training program that Al-Khawaldeh was participating in and

that the flight was a part of was approved prior to its use by the United States government.

        13.    Brunner Aerospace’s qualifications to perform the contract were approved by the

United States Army.

        14.    Defendant, for purposes of this case, was an individual acting under a federal

agency or relating to acts under color of office, namely the aforementioned United States Army

SATMO program, and is thus a qualified “person” under 28 U.S.C. § 1442(a)(1).

        15.    There is a direct causal connection between Plaintiffs’ claims and Defendant’s

alleged actions, whether direct or vicarious, performed under color of federal office, specifically

the contractual performance of the SATMO program, approved by an agency of the federal

government.

        16.    Defendant has a colorable defense under federal law. In this case, Defendant

intends to invoke the government contractor defense promulgated by the Supreme Court of the

United States in Boyle v. United Technologies Corp., 487 U.S. 500 (1988), and its progeny.




                                                  3
       Case 6:19-cv-00503-ADA-JCM Document 1 Filed 08/26/19 Page 4 of 5



       17.     For purposes of the training program during which the accident took place, the

United States Army approved reasonably precise procedures for the operation of the program. This

was provided through documented contractual guidelines and specific approvals by the

government of submissions for the program by Brunner Aerospace, including by Defendant

himself.

       18.     Defendant, acting in the course and scope of his employment with Brunner

Aerospace pursuant to the contract with the United States Army, conformed to those government-

approved procedures.

       19.     To the extent there was any danger regarding the training program, equipment, or

personnel that was known to Defendant and Brunner Aerospace but not to the United States, the

government was warned thereof.

       20.     This case is being removed to the Waco Division of the United States District Court

for the Western District of Texas, which is the district and division within which the action is

pending, in accordance with 28 U.S.C. § 1446.

       21.     All pleadings and filings that have been served upon Defendant are being filed with

the Court contemporaneously with this Notice of Removal.

       22.     Notice that this Notice of Removal has been filed is being provided to the state

court and all other parties, pursuant to the applicable statute.




                                                   4
       Case 6:19-cv-00503-ADA-JCM Document 1 Filed 08/26/19 Page 5 of 5




                                             Respectfully submitted,

                                             /s/ Ross Cunningham
                                             Ross Cunningham
                                             Alex J. Whitman
                                             CUNNINGHAM SWAIM, LLP
                                             7557 Rambler Road, Suite 400
                                             Dallas, Texas 75231
                                             Phone: 214-646-1495
                                             Facsimile: 214-613-1163
                                             rcunningham@cunninghamswaim.com
                                             awhitman@cunninghamswaim.com

                                             ATTORNEYS FOR DEFENDANT BOYD A.
                                             “SKIP” TACKETT


                                CERTIFICATE OF SERVICE

       The undersigned certifies that on this 26th day of August, 2019, all counsel of record were
served with this document in accordance with the applicable Federal Rules of Civil Procedure.


                                             /s/ Ross Cunningham
                                             Ross Cunningham




                                                5
